USCA11 Case: 21-11121      Date Filed: 05/26/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11121
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
GREGORY ATKINSON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:04-cr-60072-KAM-1
                   ____________________
USCA11 Case: 21-11121             Date Filed: 05/26/2022         Page: 2 of 5




2                          Opinion of the Court                       21-11121


Before ROSENBAUM, GRANT, and BLACK, Circuit Judges.
PER CURIAM:
        Gregory Atkinson, a federal prisoner proceeding pro se, ap-
peals the denial of his motion for compassionate release under 18
U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, 1 and the
denial of his motion for reconsideration. He contends the district
court erred in finding he did not show an extraordinary and com-
pelling reason for granting compassionate release based on a
COVID-19 outbreak at his facility, his asthma, and his rehabilita-
tion. He also asserts the 18 U.S.C. § 3553(a) factors weigh in favor
of his release. After review, we affirm.
       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under
§ 3582(c)’s provisions. 18 U.S.C. § 3582(c); United States v. Jones,
962 F.3d 1290, 1297 (11th Cir. 2020), cert. denied, 141 S. Ct. 2635
(2021). Under § 3582(c)(1)(A), the district court may reduce a mo-
vant’s imprisonment term if: (1) there are extraordinary and com-
pelling reasons for doing so, (2) the factors listed in 18 U.S.C.
§ 3553(a) favor doing so, and (3) doing so is consistent with the pol-
icy statements in U.S.S.G. § 1B1.13. United States v. Tinker, 14
F.4th 1234, 1237 (11th Cir. 2021). If the district court finds against




1 Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018) (First Step Act).
USCA11 Case: 21-11121         Date Filed: 05/26/2022    Page: 3 of 5




21-11121               Opinion of the Court                         3

the movant on any one of these requirements, it cannot grant re-
lief. United States v. Giron, 15 F.4th 1343, 1347-48 (11th Cir. 2021).
       The policy statements applicable to § 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13. The commen-
tary to § 1B1.13 states that extraordinary and compelling reasons
exist under any of the circumstances listed, provided the court de-
termines the defendant is not a danger to the safety of any other
person or to the community, as provided in 18 U.S.C. § 3142(g).
See id. § 1B1.13 & comment. (n.1). The commentary lists a defend-
ant’s medical condition, age, and family circumstances as possible
extraordinary and compelling reasons warranting a sentence re-
duction. Id. § 1B1.13, comment. (n.1). A defendant’s medical con-
dition may warrant a sentence reduction if he (1) has a terminal
disease or (2) is suffering from a physical or mental condition that
diminishes his ability to provide self-care in prison and from which
he is not expected to recover. Id., comment. (n.1(A)). Family cir-
cumstances that may warrant a sentence reduction are (1) the inca-
pacitation of the caregiver of the defendant’s minor child, or (2) the
incapacitation of the defendant’s spouse or partner when the de-
fendant would be the only available caregiver for their partner. Id.,
comment. (n.1(C)). The commentary also contains a catch-all pro-
vision for “other reasons,” which provides a prisoner may be eligi-
ble for a sentence reduction if, “[a]s determined by the Director of
the Bureau of Prisons, there exists in the defendant’s case an ex-
traordinary and compelling reason other than, or in combination
with,” the other specific examples listed. Id., comment. (n.1(D)).
USCA11 Case: 21-11121         Date Filed: 05/26/2022    Page: 4 of 5




4                      Opinion of the Court                 21-11121

“[R]ehabilitation of the defendant is not, by itself, an extraordinary
and compelling reason for purposes of this policy statement.” Id.,
comment. (n.3).
       The policy statement in § 1B1.13 is applicable to all motions
filed under § 3582(c)(1)(A), including those filed by prisoners, and
thus, district courts cannot reduce a sentence under § 3582(c)(1)(A)
unless it would be consistent with § 1B1.13. United States v. Bry-
ant, 996 F.3d 1243, 1262 (11th Cir.), cert. denied, 142 S. Ct. 583
(2021). Notably, following the enactment of the First Step Act,
§ 1B1.13 continues to constrain a district court’s ability to evaluate
whether “extraordinary and compelling” reasons are present, and
“Application Note 1(D) does not grant discretion to courts to de-
velop ‘other reasons’ that might justify a reduction in a defendant’s
sentence.” Id. at 1248.
        The district court did not abuse its discretion by denying At-
kinson’s motion for compassionate release. See United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021) (reviewing a district
court’s denial of a prisoner’s § 3582(c)(1)(A) motion for an abuse of
discretion). The only medical issue Atkinson asserts is asthma, but
he does not show how he would be unable to provide adequate
self-care while incarcerated, despite the outbreak of COVID-19 in
the prison. See Giron, 15 F.4th at 1346 (holding the district court
did not abuse its discretion in determining the movant’s health con-
ditions of high cholesterol, high blood pressure, and coronary ar-
tery disease were manageable in prison, despite the COVID-19 pan-
demic, and thus did not constitute extraordinary and compelling
USCA11 Case: 21-11121         Date Filed: 05/26/2022     Page: 5 of 5




21-11121                Opinion of the Court                         5

reasons warranting a reduction). The district court correctly deter-
mined Atkinson’s rehabilitation and the injury to his mother could
not be extraordinary and compelling reasons either. See Bryant,
996 F.3d at 1262; U.S.S.G. § 1B1.13, comment. (n.1(C)) & (n.3).
Therefore, the district court did not abuse its discretion by denying
Atkinson’s underlying motion for compassionate release based on
his failure to demonstrate an extraordinary and compelling reason
warranting his release, and we need not reach the application of
the § 3553(a) factors. See Giron, 15 F.4th at 1347-48.
       Additionally, the district court did not abuse its discretion by
denying Atkinson’s motion for reconsideration. See United States
v. Simms, 385 F.3d 1347, 1356 (11th Cir. 2004) (reviewing the denial
of a motion for reconsideration for abuse of discretion). His mo-
tion asked the court to consider his reply, which restated the same
arguments he made in his initial motion about the COVID-19 out-
break in his facility and his medical conditions rather than raise is-
sues that could justify a different decision. See Cummings v. Dep’t
of Corr., 757 F.3d 1228, 1234 (11th Cir. 2014) (explaining a “motion
for reconsideration cannot be used to relitigate old matters, raise
argument or present evidence that could have been raised prior to
the entry of judgment”).
       Accordingly, we affirm.
       AFFIRMED.